Citation Nr: 1043244	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  09-25 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for erectile dysfunction, to 
include as secondary to service connected degenerative disc 
disease of the spine. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel

INTRODUCTION

The Veteran had active duty service from October 1955 to July 
1956.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Veteran was afforded an October 2010 Central Office Board hearing 
before the undersigned Veterans Law Judge.  The hearing 
transcript is associated with the record.


FINDING OF FACT

The competent medical evidence does not show that erectile 
dysfunction is secondary to the Veteran's service connected back 
disability.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
erectile dysfunction are not met.  38 U.S.C.A. §§ 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

Additionally, disability which is proximately due to, or results 
from, another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a 
nonservice-connected disease or injury that is proximately due to 
or the result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected disease, 
will be service connected.  38 C.F.R. § 3.310(b); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).

Evidence

VA primary care treatment notes, dated February 2008, show that 
the Veteran visited the clinic for a blood pressure check.  
During the visit, he inquired about medication to treat erectile 
dysfunction (ED).  The VA physician noted that the Veteran was 
recently diagnosed with hypertension and also had degenerative 
disease of the spine.  The Veteran reported problems with forming 
and maintaining an erection for several years.  He attributed the 
problem to old age.  The VA physician prescribed Levitra for ED 
treatment.   

The Veteran underwent a VA examination in September 2008.  The 
examiner reviewed the claims file and interviewed the Veteran.  
The Veteran did not report any present urinary problems.  
Although his libido was good, the Veteran reported having ED 
problems during the past three years.  Medication did not relieve 
symptoms; however, the examiner noted he was taking a very low 
dose.  Clinical examination returned normal except for a noted 
loss of erectile power.  The examiner reviewed September 2008 
spine X-rays showing moderate degenerative changes and lab 
results showing low testosterone.  He diagnosed ED and commented 
that it is not likely related to his service connect back 
disability.  He believed ED is more likely related to 
hypertension medications.    

VA primary care treatment notes, dated November 2008, show that 
the Veteran complained of ED and desired urological treatment.  
The VA physician noted the ED complaints and remarked that low 
testosterone was present.  He recommended increasing the dosage 
of Levitra and considering use of a "testoderm" patch.    

At the October 2010 Central Office Board hearing the Veteran 
reiterated his contention that ED was related to his back 
disability.  He reported that his primary care physician informed 
him about the possibility of such a relationship. 

Analysis

The Veteran contends that he recently developed ED due to his 
service connected back disability.  The record is clear that the 
Veteran presently experiences ED.  The remaining issue is whether 
it is etiologically related to his service connected back 
disability.  38 C.F.R. § 3.310.

The evidence offered in support of the Veteran's contention 
consists solely of his lay assertions.  A lay person is competent 
to provide testimony regarding factual matters of which he has 
first-hand knowledge, such as the presence of observable 
symptomatology that is not medical in nature.  Barr v. Nicholson, 
21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. 
App. 362, 367-68 (2005).  In this instance, the Veteran is 
competent to report his ED symptoms, and the Board finds him 
credible in his reports.  See id.  Nonetheless, the etiology of 
ED is a medical question since addressing its cause requires 
knowledge of scientific principles.  The Board does not find that 
the Veteran has the necessary educational background or training 
to express opinions on the etiology of his ED, and his opinion is 
entitled to no weight.  Cromley v. Brown, 7 Vet. App. 376, 379 
(1995);  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Competent medical evidence is required to establish an ED 
etiology.  Espiritu, supra.  By "competent medical evidence" is 
meant in part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  The 
September 2008 VA examination report includes a negative medical 
opinion.  The examiner believed that ED was related to 
hypertension medication; rather than the service connected back 
disability.  As the VA examiner possesses the relevant 
educational background, he is competent to provide a medical 
opinion.  The Board finds his opinion credible as it was premised 
upon reviewing the claims file, interview, and clinical 
examination of the Veteran.  Thus, the Board finds the opinion 
expressed in the September 2008 VA examination report persuasive.  
  
The Board notes the Veteran asserted that healthcare providers 
informed him that it is possible that his ED is related to his 
service connected back disability.  However, VA treatment records 
from January 2007 through July 2009 do not contain such 
statements.  The Board finds that there is no positive medical 
opinion to support the Veteran's assertion of an etiology.  

The Board has considered whether direct service connection is 
warranted.  However, service treatment records do not show ED 
treatment and the Veteran has not asserted that a continuity of 
symptomatology exists.  See October 2010 Board hearing; 38 C.F.R. 
§ 3.303(b).  Accordingly, the record does not contain a basis to 
warrant direct service connection.   38 C.F.R. § 3.303.

In sum, the opinion expressed in the September 2008 VA 
examination report is the only competent medical evidence 
regarding the etiology and the Board finds this opinion 
persuasive.  The claim is denied.  38 C.F.R. §§ 3.303, 3.310.

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in a July 2008 letter, 
prior to the date of the issuance of the appealed October 2008 
rating decision.  The Board further notes this letter contained 
notice concerning how a disability rating and an effective date 
for the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  However, the July 2008 letter did not 
contain notice concerning secondary service connection, but 
requested the Veteran to clarify whether he wanted to claim ED as 
a secondary disability.  Although the RO did not provide notice 
concerning secondary service connection, the Veteran indicated 
actual knowledge of this information in his November 2008 notice 
of disagreement.  The RO had an opportunity to consider his 
contention as the appeal was subsequently readjudicated in a 
Statement of the Case issued in July 2009.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The Board finds that 
VA fulfilled its duty to notify.   

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorder described by the Veteran.  
Additionally, the Veteran was afforded a VA examination in 
September 2008 that was fully adequate for the purposes of 
adjudication.  The VA examination report reflects a full review 
of the claims file, interview of the Veteran, physical 
examination, and medical opinion by a VA physician.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

The Board notes that the Veteran contends the September 2008 VA 
examination report is inadequate.  He observed that the VA 
examiner did not perform a neurological examination or otherwise 
give sufficient consideration to his service connected back 
disability.  The Board finds the Veteran's contention to be 
without merit.  Review of the September 2008 VA examination 
report reflects that the examiner explicitly considered the 
Veteran's contention of ED being secondary to his back 
disability.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008).  
However, based upon review of the claims file, interview with the 
Veteran, and clinical examination including recent spine X-rays, 
the examiner clearly stated he believed ED was more likely 
related to hypertension medication.  The Board finds his 
conclusion to be consistent with the record and premised upon 
thorough review of the record.  VA fulfilled its duty to provide 
a VA examination adequate for rating purposes.  See id.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for erectile dysfunction is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


